DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “193” has been used to designate both the first branch off point and the second branch off point (paragraph 0055) It appears as though the specification should be amended to ensure that the second branch of point is correctly labeled as element 194. Likewise, character “194” has been used to designate the third branch off point in paragraph 0056 although it appears as though it should be labeled as 195.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, the claim recites the limitation that the second branch-off point is connected to the third branch-off point “via section A of the main loop” which lacks antecedent basis. However, since the claim later recites a section B, it is assumed that the claim should have read “a section A” as well and will be examined as such.
In line 9, the first instance of the word “three” appears as though it should be “the.”
Regarding claim 10, the claim comprises similar limitations as those in claim 1 which have the same issues with regard to “section A” and “section C” and the repetition of the word “three.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of the first branch-off point, second branch-off point and third branch-off point as having a first, second and third branch channel respectively. It is unclear as to how the branch-off points themselves would have channels since the points would be the area where the main loop and the branch channels intersect and would therefore not comprise the channels claimed.
Regarding claim 10, the claim recites the limitation of providing a first branch-off point, a second branch-off point and a third branch-off point each having a first, second and third branch channel respectively. It is unclear as to how the branch-off points themselves would have channels since the points would be the area where the main loop and the branch channels intersect and would therefore not comprise the channels claimed.
Regarding claim 16, the claim recites the limitation of “shutting off said first branch channel and said second branch channel” however parent claim 15 previously disclosed shutting at least two of the first branch channel, second branch channel and third branch channel, therefore in the instance where the first and second branch channels in claim 15 have been shut previously, the claim would not add any new limitations. Furthermore, in the case where the first and third branch channels are closed, for example, in claim 15, the closing of the first branch channel in claim 16 
All remaining claims are rejected for the same reasons due to their dependency on those above.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed invention comprising a prosthetic heart valve tester (claim 1) and method for performing testing on a prosthetic heart valve (claim 10) comprising the claimed elements including the main loop, the first, second and third branch-off points arranged in the claimed manner with a section A and section B defined and the valve testing unit disposed in the section A of the main loop to hold the prosthetic heart valve in the first flow path of the main loop. The prior art of Lee, Michaelsky, Ritz and Holdsworth in particular teaches similar elements but fails to disclose these limitations with regard to the loop and branch points which allow for a fluid to flow and be controlled in the claimed manner.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.